DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2015/0365994).
Regarding claims 1 and 13, Yu describes a UE method/apparatus comprising: 
[processor for] determining, at a first user equipment, an occurrence of a radio link failure (RLF) with a second user equipment (title + fig. 4 #403 & para. 45 or fig. 5 #503 & para. 48, first UE 202 detects radio link problem/RLF);
[a transmitter for] transmitting information indicating the radio link failure (fig. 4 #404 + para. 45 & fig. 5 #504 + para. 48, where first UE 202 transmits indication of radio link problem/RLF <or> fig. 4 #412 + para. 47 & fig. 5 #508 where first UE 202 transmit selected cell indication to eNB via UE2 upon RLF, noting signaling message can be in any chronological order, see para. 51);

after starting the timer and before the timer expires, transmitting one or more messages to the second user equipment requesting feedback from the second user equipment (fig. 4 #404 & para. 45 or fig. 5 #504 & para. 48, first UE 202 transmits indication of radio link problem/RLF to second UE 203 prompting confirmation (feedback));
	Regarding claims 2 and 14, Yu describes:
the radio link failure corresponds to a physical user equipment (fig. 4 & para. 45, RLF detection at UE1 202 end (physical UE)).
Regarding claims 3 and 15, Yu describes:
wherein the radio link failure (RLF) corresponds to a layer 2 identifier pair (fig. 2 & para. 36, RLF = failure in radio link layer 2 as known in art, between UE1 202 and eNB 201 (identifier pair)).
Regarding claims 5 and 17, Yu describes:
receiving feedback in response to transmitting the one or more messages (fig. 4 #409 & para. 46, receiving confirmation in response to RLF-related indications sent).
Regarding claims 7 and 19, Yu describes:
the first user equipment and the second user equipment are a user equipment pair (para. 23, UE1 202 and UE2 203 comprising the peers of D2D (pair)).
Regarding claim 8 and 20, Yu describes:

Regarding claims 9 and 21, Yu describes:
using a second communication path of the list of communication paths in response to the radio link failure occurring on a first communication path of the list of communication paths (para. 23, using a D2D peer path to make contact with the network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Chandrane (US 2018/0279140).
Regarding claims 4 and 16, Yu fails to further explicitly describe:
wherein the one or more messages comprise data that has not been acknowledged.
Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to send messages comprising data that has not been acknowledged as in Chandrane.
The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).
Regarding claims 6 and 18, Yu fails to further explicitly describe:
in response to not receiving feedback corresponding to the one or more messages, determining a failure to recover the radio link failure. 
Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:
in response to not receiving feedback corresponding to the one or more messages, determining a failure to recover the radio link failure (para. 6, UE triggers actions related to RLF wherein if retransmission count reaches its maximum & no acknowledgement is received for the transmitted PDUs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to determine failure to recover RLF in response to messages not being acknowledged as in Chandrane.
The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Xiong (US 2015/0085764).
	Regarding claims 10 and 22, Yu fails to further explicitly describe:
transmitting a reference signal sequence to the second user equipment, wherein the second user equipment identifies the first user equipment based on the reference signal sequence.
Xiong also describes wireless device-to-device (D2D) communication (title), further describing:
transmitting a reference signal sequence to the second user equipment, wherein the second user equipment identifies the first user equipment based on the reference signal sequence (para. 37, for D2D discovery, UE transmits to its peer discovery information about itself comprising reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected sequence).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to transmit a reference signal to identifier the first UE based on reference signal sequence as in Xiong.
The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).
 	Regarding claims 11 and 23, Yu and Xiong combined describe:

	Regarding claims 12 and 24, Yu fails to further explicitly describe:
transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier. 
Xiong also describes wireless device-to-device (D2D) communication (title), further describing:
transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier (Xiong, para. 37, reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected sequence (random number temporary identifier)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to transmit a random number temporary identifier to the second UE as in Xiong.
The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Uchiyama (US 2019/0320361) describing monitoring of communication quality & using a RLF timer (fig. 2, 6, 8-10), Nagaraja (US 2019/0081691) describing radio link monitoring & beam failure recovery (title & fig. 8),
Lindoff (US 2015/0250011) describing device to determine a second frequency resource to use for non-network assisted D2D communication between the first and second radio devices in case of a radio link failure between said at least one radio device and the network node (fig. 1 & para. 22), Hong (US 2020/0029384) describing path reselection by remote UE to eNB via relay UE when RLF is detected, Kazmi (WO 2021/032605) describing UE1 adapted to use UE3 or network as relay for communicating with UE2 when RLM2 status indication radio link problem (RLF) on L12 (p.23), Lindoff (US 2015/0099511) describing monitoring if sync of D-NW link & transmit link report & receive response from network via D-D link (fig. 3a), and Jen (US 2008/0076404) describing RLF handling by a single UE (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469